Citation Nr: 1012490	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to 
August 1966, including service in the Republic of Vietnam.  
His awards and decorations include the Combat Infantryman 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's PTSD has 
been reflective of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.

2.  The Veterans PTSD symptoms do not more nearly 
approximate an even greater occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In this case, the Veteran's claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  The Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted, the claim is substantiated; thus, additional notice 
is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service personnel records and VA 
treatment records pertinent to the appeal.  Additionally, 
the Veteran submitted statements and private medical 
evidence on his behalf.  Further, a specific VA medical 
examination relevant to the issue on appeal was obtained in 
April 2008.  Moreover, the Board finds that this examination 
is adequate for rating purposes; the VA examiner interviewed 
the Veteran and conducted a psychological evaluation, and 
there is no indication that the Veteran's past history or 
any relevant fact was misstated.  Of significance, the 
Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Therefore, the Board finds that the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Initial Rating Claim

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for PTSD.  As such, 
the claim requires consideration of the entire time period 
involved and contemplation of staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran contends that his PTSD is of such 
severity so as to warrant a disability rating in excess of 
30 percent.  A 30 percent rating is indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete task); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

The maximum rating of 100 percent requires total 
occupational and social impairment due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The specified factors for each incremental psychiatric 
rating are not requirements for a particular rating but are 
examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  
Thus, any analysis should not be limited solely to whether 
the symptoms listed in the rating scheme are exhibited; 
rather, consideration must be given to factors outside the 
specific rating criteria in determining the level of 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In the Mauerhan 
case, the court rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV are 
used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition. Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms 
but their effects that determines the level of impairment.  
Id.

After a thorough review of all of the evidence of record, 
the Board finds that the Veteran's symptoms more nearly 
approximate the rating criteria for the next-higher 50 
percent evaluation.  In this regard, the Board finds it 
significant that the Veteran has demonstrated 
characteristics comparable to a flattened affect.  
Specifically, a "blunted affect" was noted in an April 2006 
private treatment report, and the April 2008 VA examination 
also noted that affect was "constricted" and that he 
experienced a restricted range of affect daily.

Additionally, the evidence demonstrates disturbances of 
motivation and mood.  For instance, in a September 2007 
statement, the Veteran indicated that he was quick-tempered 
and had bouts of depression.  This is consistent with a 
January 2008 letter from the VA Treatment Center, which 
noted that he experienced mood swings and indicated that his 
PTSD was accompanied with symptoms including anger, 
aggression, and depression.  Also, the April 2008 VA 
examination noted his mood to be "dysphoric" and indicated 
that he experienced irritability or anger most days.

Moreover, the evidence demonstrates the Veteran experienced 
difficulty in establishing and maintaining effective work 
and social relationships.  With regard to social 
relationships, a November 2008 VA Treatment Center report 
indicated that his PTSD was manifested by symptoms of social 
phobia and marital problems and stated that "the [V]eteran 
is a loner and talks to his brother most of the time for 
support" and "has no social outlets, hobbies, or interests . 
. ."  In addition, the April 2008 VA examiner noted that he 
reported that he would have been divorced if it were not for 
his religion and that he only had one friend, whom he 
regularly did not socialize with for weeks at a time.  It 
was noted that he did not like socializing with people or 
being in groups and that he found "it difficult to make 
friends."

With regard to occupational relationships, although now 
retired, the Veteran reported that he "never got along with 
people at his work" and that he was assigned to jobs that 
allowed him to work alone.  Significantly, the April 2008 VA 
examiner determined that the Veteran experienced reduced 
reliability and productivity due to his PTSD symptoms and 
indicated that diminished interest, feelings of detachment, 
and avoidance were contributing factors.

Moreover, during the April 2008 VA examination, a GAF score 
of 55 was assigned.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  According to DSM-IV, a GAF score from 51 
to 60 indicates moderate symptoms or any moderate difficulty 
in social, occupational, or school functioning. 

As such, given his GAF score of 55, which indicates 
"moderate" impairment in social and occupational 
functioning, and his demonstrated symptoms of flattened 
affect, mood swings, and difficulty maintaining 
relationships occupationally and socially, the Board finds 
that his symptoms are consistent with a 50 percent rating 
under the rating criteria.  In light of this evidence, as 
well as the April 2008 VA examiner's determination that the 
Veteran experienced "a reduced reliability and productivity 
due to PTSD symptoms," the assignment of a 50 percent rating 
is warranted in this case.

In order to be entitled to the next-higher 70 percent 
rating, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Here, however, the Board finds that the Veteran's symptoms 
do not more nearly approximate the criteria for the next-
higher 70 percent evaluation.  First, the evidence does not 
demonstrate spatial disorientation or that the Veteran's 
speech was either impaired or illogical.  In this regard, 
private treatment reports from April 2006 and May 2006 noted 
that his cognitions were within normal limits and that he 
was oriented to time, person, place, and situation.  
Moreover, the April 2008 VA examination indicated that his 
speech, thought process, and thought content were all 
"unremarkable."  

Additionally, suicidal ideation has not been shown; the 
presence of suicidal thoughts of suicide was expressly 
denied by the Veteran in the April 2008 VA examination.  Nor 
does the evidence demonstrate that the Veteran engaged in 
obsessional rituals that interfered with daily living.  
Instead, the April 2008 examination indicated that he was 
capable of performing his daily activities, including 
handling financial matters, and made no mention of 
obsessional rituals.  

Moreover, the evidence does not indicate that the Veteran 
neglected his personal appearance and hygiene.  During a 
September 2007 VA treatment report, it was noted that he was 
"clean, well groomed and well dressed," and the claims file 
is otherwise without reports of any failure on his part to 
maintain his personal appearance and hygiene.  

Next, a review of the evidence of record further 
demonstrates that the Veteran is not unable to establish and 
maintain effective relationships due to PTSD.  While it is 
acknowledged that the Veteran has difficulty in maintaining 
and establishing occupational and social relationships, as 
discussed above in detail, the evidence does not show that 
he is unable to do so.  In this regard, it was expressly 
reported in the April 2008 VA examination that he had been 
married to his wife for 45 years and that "his relationship 
with his wife is amicable."  Moreover, despite the fact that 
he disliked socializing and making friends, it was noted 
that he had one friend and that he was active the Boy Scouts 
so long as he worked with a small group of children.  

Moreover, it has not been demonstrated that the Veteran has 
difficulty in adapting to stressful circumstances, such as 
in a work or work-like setting.  Despite the difficulties he 
reported getting along with coworkers prior to his 
retirement, there was no indication that the Veteran could 
not cope with the stress of his job.  To the contrary, a 
January 2008 VA Treatment Center letter indicated that he 
worked more than 50 hours per week for over 30 years prior 
to his retirement.   

The Board acknowledges, however, that the evidence does 
indicate that the Veteran experienced depression as a result 
of his PTSD and that he repeatedly complained of 
irritability and anger issues.  However, the April 2008 VA 
examiner expressly determined that his PTSD did not result 
in even greater occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, or thinking or mood.  

Overall, due to the absence of more serious symptomatology 
(such as suicidal ideations, impaired or illogical speech, 
spatial disorientation, hygienic problems, an inability to 
maintain relationships, obsessional rituals, and difficulty 
adapting to stressful circumstances) and notwithstanding his 
complaints of depression and irritability and anger, the 
Veteran's current symptoms do not demonstrate a disability 
picture more nearly approximating the next-higher 70 percent 
evaluation under DC 9411.    

In consideration of the above, the Board finds that 
Veteran's symptoms more nearly approximate the rating 
criteria for a 50 percent rating, but no higher, for PTSD.  
As such, his appeal is granted to this extent.  The Board 
has further considered the entire period of claim and 
further finds that the assignment of different ratings for 
different periods of time during the claim period is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered 
his statements asserting that his disability is of such a 
severity so as to warrant a higher rating.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Moreover, the Board acknowledges his belief 
that his symptoms are of such severity as to warrant a 
higher rating; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds 
that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the Veteran's assessment of 
the severity of his disabilities.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a total rating based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  However, in this case, 
the evidence indicates that he is retired due to age 
eligibility or duration of work (see occupational history 
described in the April 2008 VA examination).  Accordingly, 
as TDIU has not been reasonably raised by the evidence of 
record or expressly by the Veteran himself, the Board finds 
that the provisions of 38 C.F.R. § 4.16 are not for 
application in this case. 

The Board has also considered whether the Veteran is 
entitled to a referral for an extraschedular rating, which 
is a component of a claim for an increased rating under 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to the Veteran's PTSD.  Further, the 
record weighs against a finding of occupational impairment 
or average industrial impairment that is in excess of that 
contemplated by the assigned rating.  To the contrary, the 
Board recognizes that he reported working more than 50 hours 
a week for more than thirty years before his retirement.  
See January 2008 VA Treatment Center Report.  

Moreover, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.  Thus, his disability 
pictures are contemplated by the rating schedules, and the 
assigned schedular evaluation evaluations are therefore 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted in 
this case.  




ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


